DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2022 has been entered.

Response to Amendment
This office action is responsive to an amendment filed 7/16/2021. As directed by the amendment, claims 1, 3-4, 8-13, 21, and 23-24 were amended, claims 16-20 were cancelled, and new claims 26-27 were cancelled. Thus, claims 1-15 and 21-27 are presently pending in this application.
Claims 1-15 and 21-27 are allowed based on the Examiner’s amendments below. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Jason Muth on 11/1/2021. 

The application has been amended as follows:
1.	(Currently Amended) A fluidic switching module comprising: 
a module body defining
an inlet passage; 
a first nozzle in fluid communication with the inlet passage;
a first air splitter in fluid communication with the first nozzle; 
a first transfer passage in fluid communication with a first side of the first air splitter;
a second transfer passage in fluid communication with a second side of the first air splitter, wherein the first air splitter is configured to create two unequal air pressure fields to deflect an airflow from the first nozzle toward the first transfer passage;
a second nozzle in fluid communication with the first transfer passage;
a second air splitter in fluid communication with the second nozzle;
a first bladder passage in fluid communication with a first side of the second air splitter, wherein the second air splitter is configured to create two unequal air pressure fields to deflect the airflow toward the first bladder passage; 
a second bladder passage in fluid communication with a second side of the second air splitter;
a first vent passage in fluid communication with the first bladder passage; 
a second vent passage in fluid communication with the second bladder passage[[,]]; and
a third air splitter, wherein the second transfer passage is located between the first air splitter and the third air splitter,
wherein feedback from a first feedback zone to the first transfer passage causes the first splitter zone to switch the airflow from the first transfer passage to the second transfer passage.    

8.	(Currently Amended) The fluidic switching module of claim 1, further comprising: 
a third nozzle in fluid communication with the second transfer passage[[;]],   [[a]]the third air splitter in fluid communication with the third nozzle; 
a third bladder passage in fluid communication with a first side of the third air splitter;
a fourth bladder passage in fluid communication with a second side of the third air splitter;
a third vent passage in fluid communication with the third bladder passage; and
a fourth vent passage in fluid communication with the fourth bladder passage.

12.	(Currently Amended) A pneumatic module having an air passage formed therein, the air passage comprising: 
	a first inlet zone at a first upstream position;
a first splitter zone downstream from the first inlet zone;
a first transfer zone fluidly connected to and downstream from the first splitter zone;
a second transfer zone fluidly connected to and downstream from the first splitter zone;
a second inlet zone fluidly connected to and downstream from the first transfer zone;
a second splitter zone positioned downstream from the second inlet zone; 
a first bladder zone fluidly connected to and downstream from the second splitter zone;
a second bladder zone fluidly connected to and downstream from the second splitter zone; 
a first vent zone fluidly connected to the first bladder zone; 
a second vent zone fluidly connected to the second bladder zone; 
a first feedback zone fluidly connected to the second vent zone and the first transfer zone[[,]]; and
a third splitter zone positioned such that the second transfer zone is located between the third splitter zone and the first splitter zone,
wherein the first splitter zone is configured to create two unequal air pressure fields to deflect an airflow from the first inlet zone toward the first transfer zone, and wherein feedback from the first feedback zone to the first transfer zone causes the first splitter zone to switch the airflow from the first transfer zone to the second transfer zone. 

13.	(Currently Amended) The pneumatic module of claim 12, wherein the air passage further includes:
	a third inlet zone fluidly connected to and downstream from the second transfer zone[[;]], [[a]]the third splitter zone downstream from the third inlet zone;
	a third bladder zone fluidly connected to and downstream from the third splitter zone; and
	a fourth bladder zone fluidly connected to and downstream from the third splitter zone.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Burns (CA2,336,053) and McCracken (3,306,538) do not specifically disclose the claimed method as presented in the claims 1-15 and 21-27. 
Regarding claim 1, (based on the annotated-figures in the non-final rejection having the mailing date of 3/16/2021) Burns discloses a fluidic switching module (fig. 4 with the fluidic switch in fig. 3, see page 12, lines 3-9, Burns discloses that the operation of each switch is described earlier and earlier, page 11 describes the switch of fig. 3) comprising: a module body (body forming all of the passages shown in figs. 4 and 3) defining an inlet passage (see inlet passage is the passage from pump P-1 to the Nozzle, see the annotated-Burns fig. 4); a first nozzle in fluid communication with the inlet passage; a first air splitter in fluid communication with the first nozzle (see the annotated-Burns fig. 4); a first transfer passage (see that annotated-Burns fig. 4) in fluid communication with a first side of the air splitter a second transfer passage (see the annotated-Burns fig. 4) in fluid communication with a second side of the air splitter; a second nozzle in fluid communication with the first transfer passage (see the annotated-Burns S1 fig. 3 with reference to the annotated-Burns fig. 4, page 12, lines 3-9, Burns discloses that S1 and S2 are disclosed earlier, therefore, the fluidic switch in fig. 3 is S1); a second air splitter in fluid communication with the second nozzle (see the annotated-Burns S1 fig. 3); a first bladder passage (passageway 37 being connected to bladder B5/39 of S1, see the annotated-Burns S1 fig. 3) in fluid communication with a first side of the second air splitter; a second bladder passage (passageway 38 being connected to bladder 40/B7 of S1) in fluid communication with a second side of the second air splitter; a first vent passage (vent V1 of S1 would inherently have a thickness, wherein the thickness of the opening V1 would be a first vent passage, see fig. 3, page 11, lines 4-26) in fluid communication with the first bladder passage; and a second vent passage (vent V2 of S1 would inherently have a thickness, wherein the thickness of the opening V2 would be a first vent passage, see fig. 3, page 11, lines 4-26) in fluid communication with the second bladder passage (see the annotated-Burns fig. 4, see full disclosure), but fails to disclose that the first air splitter is configured to create two unequal air pressure fields to deflect an airflow from the first nozzle toward the first transfer passage. 

    PNG
    media_image1.png
    1002
    1056
    media_image1.png
    Greyscale

Alternative interpretation of Burns (based on the annotated figure above), Burns discloses a fluidic switching module comprising: a module body defining an inlet passage; a first nozzle in fluid communication with the inlet passage; a first air splitter (30, fig. 2) in fluid communication with the first nozzle; a first transfer passage in fluid communication with a first side of the first air splitter, a second transfer passage in fluid communication with a second side of the first air splitter, wherein the first air splitter is configured to create two unequal air pressure fields to deflect an airflow from the first nozzle toward the first transfer passage; a second nozzle in fluid communication with the first transfer passage; a second air splitter (31) in fluid communication with the second nozzle; a first bladder passage in fluid communication with a first side of the second air splitter, wherein the second air splitter is configured to create two unequal air pressure fields to deflect the airflow toward the first bladder passage; a second bladder passage in fluid communication with a second side of the second air splitter; a first vent passage in fluid communication with the first bladder passage; and a second vent passage in fluid communication with the second bladder passage, wherein feedback from a first feedback zone to the first transfer passage causes the first splitter zone to switch the airflow from the first transfer passage to the second transfer passage (see the annotated-Burns fig. 2 above and see full disclosure), but fails to disclose that the module body defining a third air splitter, wherein the second transfer passage is located between the first air splitter and the third air splitter.
Regarding claim 1, (based on the annotated-figures in the non-final rejection having the mailing date of 3/16/2021) McCracken discloses a fluidic switching module (entire device shown in fig. 2, McCracken discloses a fluid module where fluids enters through an inlet source such as 35, 12, 56, 86, and 104, and the fluid constantly moves from one location, therefore, the module is a fluidic switching module, see Col 2, line 28 to Col 4, line 25) comprising: a module body (13, 11, 10, fig. 2, see Col 2, lines 12-67) defining an inlet passage (inlet 12 and inlet passage 16, see fig. 1, see Col 2, lines 15-54); a first nozzle in fluid communication with the inlet passage (see the annotated-McCracken fig. 1, see Col 2, line 35-Col 3, lines 1-64); a first air splitter in fluid communication with the first nozzle (see the annotated-McCracken fig. 1, as shown, the first air splitter is in fluid communication with the inlet passage 16, the first air splitter includes the annotated portion and the 46, 42, 48 and 44); a first transfer passage (38, see the annotated-McCracken fig. 1) in fluid communication with a first side of the air splitter a second transfer passage (40, see the annotated-McCracken fig. 1) in fluid communication with a second side of the air splitter; a second nozzle (50, see the annotated-McCracken fig. 1) in fluid communication with the first transfer passage (38); a second air splitter in fluid communication with the second nozzle (see the annotated-McCracken fig. 1, second air splitter includes the annotated portion 52 and 54 and 72 and 74); a first passage (62, see the annotated-McCracken fig. 1) in fluid communication with a first side of the second air splitter; a second passage (60, see the annotated-McCracken fig. 1) in fluid communication with a second side of the second air splitter; a first vent passage (64 and passage between 64 and 68, see fig 2 and the annotated-McCracken fig. 1) in fluid communication with the first passage; and a second vent passage (66 and passage between 70 and 66, see fig 2 and the annotated-McCracken fig. 1) in fluid communication with the second passage (see Col 2, line 12 to Col 3, line 71), McCracken fails to disclose bladder passages, and that the second transfer passage is located between the first air splitter and the third air splitter and specifically discloses that the feedback from the first feedback zone to the first transfer passage causes the first splitter zone to switch the air flow from the first transfer passage to the second transfer passage. 
Regarding claim 12, (based on the annotated-figures in the non-final rejection having the mailing date of 3/16/2021) Burns discloses a pneumatic module (fig. 4 with the fluidic switch in fig. 3, see page 12, lines 3-9, Burns discloses that the operation of each switch is described earlier and earlier, page 11 describes the switch of fig. 3) having an air passage formed therein (air passage formed from P1 to switch 1 and switch 2 to bladders B5, B6, B7, and B8, see fig. 4), the air passage comprising: a first inlet zone at a first upstream position (inlet located at P-1, see the annotated-Burns fig. 4); a first splitter zone downstream from the first inlet zone (see the annotated-Burns fig. 4); a first transfer zone fluidly connected to and downstream from the first splitter zone (see the annotated-Burns fig. 4); a second inlet zone fluidly connected to and downstream from the first transfer zone (see the annotated-Burns fig. 4); a second splitter zone positioned downstream from the second inlet zone (see the annotated-Burns S1 fig. 3 and fig. 4 and page 12, lines 3-9); a first bladder zone (passageway 37 being connected to bladder B5/39 of S1, see the annotated-Burns S1 fig. 3) fluidly connected to and downstream from the second splitter zone; a second bladder zone (passageway 38 being connected to bladder 40/B7 of S1) fluidly connected to and downstream from the second splitter zone; a first vent zone fluidly connected to the first bladder zone (vent V1 of S1, see fig. 3, page 11, lines 4-26); a second vent zone (vent V2 of S1, see fig. 3, page 11, lines 4-26) fluidly connected to the second bladder zone; and a first feedback zone fluidly connected to the second vent zone and the first transfer zone (feedback zone is 43 and 44 of S1, see page 11, lines 4-26, see the annotated-Burns S1 fig. 3, and the annotated-Burns fig. 4, see full disclosure), but fails to disclose that the first air splitter zone is configured to create two unequal air pressure fields to deflect an airflow form the first inlet zone toward the first transfer zone. 

    PNG
    media_image2.png
    998
    1062
    media_image2.png
    Greyscale

Alternative interpretation of Burns (based on the annotated figure directly above), Burns discloses a pneumatic module having an air passage formed therein, the air passage comprising: a first inlet zone at a first upstream position; a first splitter zone (30, fig. 2) downstream from the first inlet zone; a first transfer zone fluidly connected to and downstream from the first splitter zone; a second transfer zone fluidly connected to and downstream from the first splitter zone; a second inlet zone fluidly connected to and downstream from the first transfer zone; a second splitter zone (31, fig. 2) positioned downstream from the second inlet zone; a first bladder zone fluidly connected to and downstream from the second splitter zone; a second bladder zone fluidly connected to and downstream from the second splitter zone; a first vent zone fluidly connected to the first bladder zone; a second vent zone fluidly connected to the second bladder zone; and a first feedback zone fluidly connected to the second vent zone and the first transfer zone, wherein the first splitter zone is configured to create two unequal air pressure fields to deflect an airflow from the first inlet zone toward the first transfer zone, and wherein feedback from the first feedback zone to the first transfer zone causes the first splitter zone to switch the airflow from the first transfer zone to the second transfer zone (see the annotated-Burns fig. 2 above and see full disclosure), but fails to disclose that the pneumatic module having a third splitter zone positioned such that the second transfer zone is located between the third splitter zone and the first splitter zone, it is further noted, that the term air passage is interpreted as a singular continuous air passage without any obstruction that can close the passage, this is interpreted in light of the specification and fluidic switches, since a passage that can be closed would be split into multiple air passages.
Regarding claim 12, (based on the annotated-figures in the non-final rejection having the mailing date of 3/16/2021) McCracken discloses a pneumatic module (entire device shown in fig. 2, McCracken discloses a fluid module where fluids enters through an inlet source such as 35, 12, 56, 86, and 104, and the fluid constantly moves from one location, therefore, the module is a fluidic switching module, see Col 2, line 28 to Col 4, line 25) having an air passage (air passage is the entire space/pathway shown in fig. 1 that are within the 4 outer walls) formed therein, the air passage comprising: a first inlet zone (inlet 12 and inlet passage 16, see fig. 1) at a first upstream position (see the annotated-McCracken fig. 1 and Col 2, line 12 to Col 3, line 71 and full disclosure, the flow would flow from the inlet 12 towards 38 and 40, therefore, the first inlet zone is at a first upstream position, see Col 2, lines 29-47); a first splitter zone (see the annotated-McCracken fig. 1, as shown, the first air splitter is the first splitter zone which is downstream from the first inlet zone, the first splitter zone includes the annotated portion and the 46, 42, 48 and 44) downstream from the first inlet zone; a first transfer zone (38, see the annotated-McCracken fig. 1) fluidly connected to and downstream from the first splitter zone; a second inlet zone fluidly connected to and downstream from the first transfer zone (see the annotated-McCracken B fig. 1, Col 3, lines 10-32, McCracken discloses that the air flows from 38 into 50, therefore, the area between 38 and 50 is the second inlet zone); a second splitter zone (see the second air splitter in the annotated-McCracken fig. 1, second air splitter includes the annotated portion 52 and 54 and 72 and 74) positioned downstream from the second inlet zone (see the annotated-McCracken fig. 1 with reference to the annotated-McCracken B fig 1); a first passage zone (62, see the annotated-McCracken fig. 1) fluidly connected to and downstream from the second splitter zone; a second passage zone (60, see the annotated-McCracken fig. 1) fluidly connected to and downstream from the second splitter zone (see the annotated-McCracken fig. 1, see Col 3, lines 10-64); a first vent zone (64 and passage between 64 and 68, see fig 2 and the annotated-McCracken fig. 1) fluidly connected to the first passage zone; a second vent zone (66 and passage between 70 and 66, see fig 2 and the annotated-McCracken fig. 1) fluidly connected to the second bladder zone (see Col 2, line 12 to Col 3, line 71); and a first feedback zone (22, fig. 1, Col 2, lines 35-40, McCracken discloses that the passage 22 is a feedback passage) fluidly connected to the second vent zone and the first transfer zone (see the annotated-McCracken fig. 1, see Col 2, line 15 to Col 3, line 71), but fails to disclose bladder zones, and that that third splitter zone is positioned such that the second transfer zone is located between the third splitter zone and the first splitter zone, and that the feedback from the first feedback zone to the first transfer zone causes the first splitter zone to switch the airflow from the first transfer zone to the second transfer zone.  
Regarding claim 21, (based on the annotated-figures in the non-final rejection having the mailing date of 3/16/2021) Burns discloses a fluidic switching module (module shown in fig. 2, Burns discloses that fig. 2 depicts a pair of backloaded crossover-type fluidic switches having negative interaction regions 30 and 31, and discloses in fig. 1 and pages 8-9 a single backloaded crossover type fluidic switches with a negative interaction region) comprising: a first subsystem (see the annotated-Burns fig. 2) having an inlet passage (see the annotated-Burns fig. 2) configured for fluid communication with a source of pressurized air (35, fig. 2, page 10, lines 8-27), and a first air splitter downstream from and in fluid communication with the inlet passage to receive an airflow from the source of pressurized air (see the annotated-Burns fig. 2), wherein the first air splitter includes a first outlet and a second outlet (see the annotated-Burns fig. 2 and page 10, lines 8-27), a second subsystem (see the annotated-Burns fig. 2) having a second air splitter downstream from and in fluid communication with the first air splitter through the first outlet to receive the airflow from the first air splitter (see the annotated-Burns fig. 2 and page 10, lines 8-27), wherein the second air splitter includes a third outlet (see the annotated-Burns fig. 2, and see outlet passage 20 in fig. 1 for reference) configured for fluid communication with a first bladder (B2, see bladder 22 in fig. 1 for reference) and a fourth outlet (see the annotated-Burns fig. 2, and see outlet passage 19 in fig. 1 for reference) configured for fluid communication with a second bladder (B1, see bladder 21 in fig. 1 for reference), wherein the second air splitter is configured to create two unequal air pressure fields to deflect the airflow toward the third outlet to inflate the first bladder (see pages 8-9, Burns discloses that in a single backloaded crossover-type fluidic switches having negative interaction region, the air splitter in fig. 1 (second air splitter) is configured to create two unequal air pressure fields to deflect the airflow toward the third outlet to inflate the first bladder (22/B2)); and a third subsystem (see the annotated-Burns fig. 2) having a third air splitter downstream from and in fluid communication with the first air splitter through the second outlet to receive the airflow from the first air splitter (see the annotated-Burns fig. 2, page 10, lines 8-27), wherein the third air splitter includes a fifth outlet (see the annotated-Burns fig. 2 with reference to outlet passage 20 in fig. 1) configured for fluid communication with a third bladder (B4 with reference to bladder 22 of fig. 1, see pages 8-9) and a sixth outlet (see the annotated-Burns fig. 2 with reference to outlet passage 20 in fig. 1) configured for fluid communication with a fourth bladder (B3 with reference to bladder 21 of fig. 1, see pages 8-9), and wherein the third air splitter is configured to create two unequal air pressure fields to deflect the airflow from the first air splitter toward the fifth outlet to inflate the third bladder (see pages 8-9, Burns discloses that in a single backloaded crossover-type fluidic switches having negative interaction region, the air splitter in fig. 1 (second air splitter) is configured to create two unequal air pressure fields to deflect the airflow toward the third outlet to inflate the first bladder (22/B4), once air has been switched over to the third subsystem via the splitter at 34); wherein the second subsystem is configured such that when the first bladder reaches a first threshold air pressure sufficient to create a first pressure feedback, the second air splitter is 5Attorney Docket No. 031490-9010-USO1 configured to switch and deflect the airflow from the third outlet toward the fourth outlet to inflate the second bladder and deflate the first bladder (see pages 8-9, Burns discloses that when air enters the air splitter, the air would inflate the bladder 22/B2 first, then after bladder 22/B2 has been inflated, the airflow would switched and deflected to the bladder 21 (which would be B1), and the first bladder (22/B2) would be deflated, see page 9, lines 5-12), wherein when the second bladder reaches a second threshold air pressure sufficient to create a second pressure feedback, the first subsystem is configured to switch and deflect the airflow from the first outlet toward the second outlet to deflate the second bladder and inflate the third bladder (see page 10, lines 8-27, Burns discloses a pair of backloaded crossover-type fluidic switches having negative interaction regions 30 and 31, and further discloses that “the outputs of the bladders are arranged in pairs wherein one airstream is alternately switched from one output passage to the other output passage. Under load, the bladders will be in opposite phase and be of a recognizable pattern”, therefore, once the second system is inflated, the air would switch to the third subsystem or vice versa), wherein when the third bladder reaches a third threshold air pressure sufficient to create a third pressure feedback, the third subsystem is configured to switch and deflect the airflow from the fifth outlet toward the sixth outlet to inflate the fourth bladder and deflate the third bladder, wherein when the fourth bladder reaches a fourth threshold air pressure sufficient to create a fourth pressure feedback, the first subsystem is configured to deflect and switch the airflow from the second outlet back toward the first outlet to inflate the first bladder and deflate the fourth bladder (see the explanation for the first and second bladder above, once air enters the second air outlet to flow into the third subsystem, the airflow acts in the same manner as the backloaded crossover-type fluidic switch having a negative interaction region as what is being shown in fig. 1 and pages 8-9, which would first inflate B4/22 and then inflates B3/21), and wherein the fluidic switching module is configured to inflate and deflate the first bladder, the second bladder, the third bladder, and the fourth bladder in a predefined sequence (see pages 8-10, the inflation would be in a predefined sequence as disclosed), but fails to disclose that the first air splitter is configured to create two unequal air pressure fields to deflect the airflow toward the first outlet. 
Therefore, claims 1-15 and 21-27 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tamura (8,043,238) is cited to show a massage device comprising a fluidic switch. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TU A VO/Primary Examiner, Art Unit 3785